Sub-Item 77C DREYFUS CASH MANAGEMENT PLUS, INC. MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Cash Management Plus, Inc. (the “Fund”) was held on November 16, 2009. Out of a total of 7,399,418,724.641 shares (“Shares”) entitled to vote at the Meeting, a total of 1,297,205,207.691 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 1,064,812,913.651 206,722,062.680 25,670,231.360
